         Case 2:20-cv-00966-NR Document 300 Filed 08/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,              )
 INC., et al,                                )
                                             )
                Plaintiffs,                  )
                                             )
        v.                                   )   Civil Action No. 2:20-cv-966-NR
                                             )
 KATHY BOOCKVAR, et al,                      )
                                             )
                Defendants.                  )

                              NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Molly E. Meacham, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendant Lebanon County Board of Elections in the above-

captioned action.

                                                   /s/ Molly E. Meacham
                                                  Babst, Calland, Clements and Zomnir, P.C.
                                                  Two Gateway Center, 6th Floor
                                                  603 Stanwix St.
                                                  Pittsburgh, PA 15222
                                                  412.394.5400
                                                  Counsel for Defendant Lebanon County
                                                  Board of Elections
                                                  Also counsel for Armstrong County Board
                                                  of Elections, Bedford County Board of
                                                  Elections, Blair County Board of Elections,
                                                  Centre County Board of Elections,
                                                  Columbia County Board of Elections,
                                                  Dauphin County Board of Elections, Fayette
                                                  County Board of Elections, Huntingdon
                                                  County Board of Elections, Indiana County
                                                  Board of Elections, Lackawanna County
                                                  Board of Elections, Lawrence County Board
                                                  of Elections, Mercer County Board of
                                                  Elections, Montour County Board of
                                                  Elections, Northumberland County Board of
                                                  Elections, Venango County Board of
                                                  Elections and York County Board of
                                                  Elections (appearances previously entered)
Dated: August 3, 2020
         Case 2:20-cv-00966-NR Document 300 Filed 08/03/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Entry of Appearance was filed electronically on August 3, 2020 and served via the Court’s

CM/ECF system, pursuant to the Federal Rules of Civil Procedures.



                                                   /s Molly E. Meacham
